IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DAVID C. SETZENFAND,                       : No. 471 WAL 2019
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
CHUCK PUPITCH,                             :
                                           :
                   Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of June, 2020, the Petition for Allowance of Appeal is

DENIED.